      Case 4:19-cv-01424-YGR Document 159 Filed 08/19/20 Page 1 of 6



 1   Timothy J. Carlstedt (State Bar No. 168855)
     HUNTON ANDREWS KURTH LLP
 2   50 California Street, Suite 1700
     San Francisco, California 94111
 3   Tel.: (415) 975 – 3700
     Fax: (415) 975 – 3701
 4
     Edward T. Colbert (DC Bar No. 206425)
 5   William M. Merone (DC Bar No. DC-458104)
     HUNTON ANDREWS KURTH LLP
 6   2200 Pennsylvania Avenue, N.W.
     Washington, D.C. 20037
 7   Tel.: (202) 955-1500
     Fax: (202) 778 – 2201
 8
     Counsel for Defendant/ Counterclaim Plaintiff
 9   Constellation Brands U.S. Operations, Inc.
10
11                        UNITED STATES DISTRICT COURT
12                     NORTHERN DISTRICT OF CALIFORNIA
13
14
     THE VINEYARD HOUSE, LLC,
15   a California limited liability company,
                                                     Case No. 4:19-cv-01424-YGR
16         Plaintiff / Counterclaim-Defendant,
17   v.                                            OPPOSITION TO PLAINTIFF’S
                                                      MOTION IN LIMINE #1
18   CONSTELLATION BRANDS U.S.                         REGARDING PRIOR
     OPERATIONS, INC.,                                   ARBITRAION
19   a Delaware corporation,
20         Defendant / Counterclaim-Plaintiff.
21
22
23
24
25
26
27
28
     OPPOSITION TO PLAINTIFF’S MOTION
     IN LIMINE #1 REGARDING PRIOR                                   4:19-CV-01424-YGR
     ARBITRATION
      Case 4:19-cv-01424-YGR Document 159 Filed 08/19/20 Page 2 of 6



 1         Plaintiff, The Vineyard House, LLC, has filed an overlength and irrelevant
 2   motion in an effort to keep Defendant, Constellation Brands U.S. Operations, Inc.,
 3   from doing something it has no intention of doing. Specifically, Plaintiff wants to
 4   bar Constellation from discussing at trial how Mr. Nickel, before exploiting the TO
 5   KALON name, first violated the trademark rights of the FAR NIENTE winery in a
 6   similar effort to trade on a competitor’s goodwill. See Pl. MIL #1, p. 2. And
 7   although those prior bad acts are certainly relevant to Mr. Nickel’s later actions in
 8   this case, Constellation has no need to rely on them to prove Mr. Nickel’s bad faith
 9   here. Thus, it is unnecessary to limit testimony or argument “about” the arbitration.
10         Nonetheless, certain public arbitration filings are separately relevant for
11   another purpose (which Plaintiff does not even discuss), and it is for that purpose
12   that Constellation intends to introduce them into evidence. Thus, whether the
13   documents are admissible must be evaluated with an eye toward the reason for
14   which they will be offered, and for the proffered purpose they are highly relevant.
15                                      ARGUMENT
16         Plaintiff has repeatedly argued that “To Kalon Vineyard” supposedly is the
17   geographic name for the parcel of land it owns. See, e.g., Dkt. No. 1, ¶¶ 1, 52-54;
18   Dkt. No. 45-1, p. 18; Dkt. No. 71, pp. 2, 7. That is the core of Plaintiff’s “fair use”
19   defense. See id.; cf. 15 U.S.C. § 1115(b)(4) (exempting from infringement use of a
20   name “otherwise than as a mark” to “describe … [the] geographic origin” of a
21   party’s goods). According to Plaintiff, “To Kalon is the only name reasonably
22   available” to it to identify its parcel. See Dkt. No. 1, ¶¶ 52, 53 (claiming that
23   Plaintiff’s use of “H.W. Crabb’s To Kalon Vineyard” is only “for the purpose of
24   identifying the geographical location and significance of [Plaintiff’s] property”).
25   Plaintiff further proposes to offer expert testimony (through Mr. Frost) that the
26   name TO KALON VINEYARD is “generally understood” in the wine industry
27   (including among winery owners) to identify “a specific geographic location” that
28
     OPPOSITION TO PLAINTIFF’S MOTION
     IN LIMINE #1 REGARDING PRIOR            -1-                          4:19-CV-01424-YGR
     ARBITRATION
      Case 4:19-cv-01424-YGR Document 159 Filed 08/19/20 Page 3 of 6



 1   includes Plaintiff’s land. See Expert Report of Doug Frost, ¶¶ 3, 10 (attached
 2   hereto as Armin Ghiam Declaration, Ex. A).
 3         As a result, evidence suggesting that “To Kalon Vineyard” is not the
 4   geographic name for Plaintiff’s vineyard parcel would be highly relevant in this
 5   case. See Fed. R. Evid. 401 (evidence is relevant if it has “any tendency to make a
 6   fact [of consequence] … less probable than it would be without the evidence”).
 7   And even more so, evidence that Plaintiff (or Mr. Nickel) knew that “To Kalon
 8   Vineyard” was not the name of the land would not only disprove Plaintiff’s “fair
 9   use” defense, it would independently support a finding that Plaintiff acted in bad
10   faith. After all, if both Plaintiff and Mr. Nickel (its principal) knew that the land
11   was not geographically identified as (or “generally understood” to be) “To Kalon
12   Vineyard,” and further knew that Constellation owned a trademark registration for
13   the TO KALON VINEYARD name, Plaintiff’s decision to use the designation
14   H.W. CRABB’S TO-KALON VINEYARD can only be seen as a deliberate
15   attempt to trade off of Constellation’s goodwill in the TO KALON name.
16         It is against that backdrop that the relevance of documents relating to the
17   arbitration must be considered. In a decision of the Court of Appeals of California
18   affirming the lower court’s refusal to vacate the Award resolving the arbitration
19   between Plaintiff (“TVH”) and Mr. Nickel (on one side) and Far Niente (“FNW”),
20   the Court explained that one issue concerned water rights pertaining to the vineyard
21   in Halter Valley that the parties called “the Halter Valley Parcel”:
22         As part of their settlement agreement, the parties negotiated that
           Jeremy [Nickel] would receive ownership of 33.6 acres of FNW land
23         adjacent to TVH known as the Halter Valley Parcel. Historically, the
           Halter Valley Parcel had been irrigated with water from the Stelling
24         Pond, which resides on land owned by defendant FN Land, LLC.
           Water from the pond had also been used to irrigate TVH's landscaping.
25         In conjunction with the Halter Valley land transfer, the parties
           executed the easement that was incorporated into the settlement
26         agreement. The sole water right memorialized in the easement is one
           to take water "`for vineyard irrigation purposes' on the `Halter
27         Valley portion of [TVH].'" The easement does not include a right to
           use water for lawn and landscaping purposes at TVH.
28
     OPPOSITION TO PLAINTIFF’S MOTION
     IN LIMINE #1 REGARDING PRIOR            -2-                            4:19-CV-01424-YGR
     ARBITRATION
      Case 4:19-cv-01424-YGR Document 159 Filed 08/19/20 Page 4 of 6



 1   Nickel v. Far Niente Wine Estates, LLC, Civ. No. A150513, 2017 WL 6629523, at
 2   *7 (Ct. App. Cal., First Dist., Dec. 29, 2017) (emphasis added) (attached as Ghiam
 3   Decl. Ex. B). And in the original Arbitration Award itself, the Arbitrator likewise
 4   explained that the case included a question about water rights relating to Plaintiff’s
 5   “Halter Valley Parcel”:
 6         The annexation of the Halter Valley Parcel to The Vineyard House
           raised an important water rights issue. Historically, the Halter Valley
 7         Parcel had been irrigated with water from the Stelling Pond. Now that
           there were to be two different owners of the two properties (Jeremy
 8         owned The Vineyard House and the Halter Valley Parcel, while [the
           Far Niente parties] owned the Stelling Vineyard Parcel, which
 9         included Stelling Pond), the issue of water rights between the two had
           to be addressed. Accordingly, the parties executed a Water Rights
10         Easement document …. In this Easement, the newly expanded TVH
           Parcel, which now included the Halter Valley Parcel, is referred to
11         in the Water Rights Easement as the "Benefitted Parcel" (Ex. 155).
12   Final Award, Far Niente v. Jeremy J. Nickel and The Vineyard House, JAMS Ref.
13   No. 1100080365, p. 42 (Jan. 13, 2015) (attached as Ghiam Decl. Ex C) (emphasis
14   added).
15         That “Halter Valley Parcel” included a substantial area of the land that
16   Plaintiff now claims was always known “geographically” as “To Kalon Vineyard.”
17   Compare id. (subject parcel comprised 33.6 acres of land) with Dkt. No. 1, ¶¶ 5, 17
18   (Plaintiff only owns 43 acres of land in total, of which 15-17 acres [Plaintiff says]
19   are geographically eligible to be called “To Kalon”). Yet the evidence shows that
20   the people who owned the land—first Far Niente, and then Plaintiff / Mr. Nickel—
21   called it, and understood it to be, the “Halter Valley Parcel,” which was located in
22   “Halter Valley.” See supra. There is no mention of “To Kalon” in any of the
23   arbitration documents. In fact, Mr. Nickel has testified that despite living in Napa
24   Valley since the late 1970s (at the Far Niente winery) and later working in the Napa
25   wine industry, see Deposition of Jeremy Nickel, 16:15-17:1, 17:21-18:10, 19:5-18;
26   Pl. MIL #1, p. 3, he had not even heard of the name “To Kalon” until he inherited
27   nine acres of land from his father (in 2011) and subsequently hired a research
28   company (ARG) to investigate the history of his property. See Nickel Dep., 20:2-
     OPPOSITION TO PLAINTIFF’S MOTION
     IN LIMINE #1 REGARDING PRIOR            -3-                         4:19-CV-01424-YGR
     ARBITRATION
         Case 4:19-cv-01424-YGR Document 159 Filed 08/19/20 Page 5 of 6



 1   21:2 (attached hereto as Ghiam Decl. Ex. D). Up until then, he only knew the area
 2   as “Halter Valley”. See id., 94:18-95:6.
 3           This evidence severely undercuts Plaintiff’s claim that “To Kalon is the only
 4   name reasonably available” to identify its vineyard, or that it actually needs to use
 5   the designation H.W. CRABB’S TO-KALON VINEYARD to “identify[] the
 6   geographical location” of its property. Cf. Dkt. No. 1, ¶¶ 52, 53. Plaintiff’s use of
 7   H.W. CRABB’S TO-KALON VINEYARD is not “geographic”; it is a trademark
 8   use.    See Expert Report of Susan Schwartz McDonald, Ph.D., ¶¶ 11-20 (attached
 9   hereto as Ghiam Decl. Ex. E); see also, e.g., Meeker v. Meeker, 2004 WL 2457793,
10   *8, 10 (N.D. Cal. 2004); cf. 15 U.S.C. § 1115(b)(4) (the “fair use” defense can only
11   apply to a use “otherwise than as a mark”). As such, evidence (e.g., the arbitration
12   documents) tending to show that Plaintiff and Mr. Nickel (who were both parties to
13   the arbitration) unquestionably knew that the land was previously called the “Halter
14   Valley Parcel,” and that it was located in a geographic region known as “Halter
15   Valley,” is highly relevant to this case, and should therefore be admissible. See
16   Fed. R. Evid. 401.1
17
18
19
20
21
22
23
24
25   1
       Although Plaintiff also seeks to invoke Fed. R. Evid. 403 as a basis for exclusion (claiming that
     evidence relating to the arbitration would be prejudicial even if relevant), see Pl. MIL #1, p. 2, it
26   is generally understood that Rule 403 has limited applicability in bench trials. E.g., United States
     v. Niebla-Torres, 678 F.3d Appx. 487, 490 (9th Cir. 2017); E.E.O.C. v. Farmer Bros. Co., 31
27   F.3d 891, 898 (9th Cir. 1994) (noting that “in a bench trial, the risk that a verdict will be affected
     unfairly and substantially by the admission of irrelevant evidence is far less than in a jury trial”).
28
     OPPOSITION TO PLAINTIFF’S MOTION
     IN LIMINE #1 REGARDING PRIOR                   -4-                               4:19-CV-01424-YGR
     ARBITRATION
      Case 4:19-cv-01424-YGR Document 159 Filed 08/19/20 Page 6 of 6



 1
 2                                      Respectfully Submitted,
 3
     Dated: August 19, 2020             HUNTON ANDREWS KURTH LLP
 4
 5                                 By: /s/ Edward T. Colbert
                                       Timothy J. Carlstedt (State Bar No. 168855)
 6                                     HUNTON ANDREWS KURTH LLP
                                       50 California Street, Suite 1700
 7                                     San Francisco, California 94111
                                       Tel.: (415) 975 – 3700
 8                                     Fax: (415) 975 – 3701
 9                                      Edward T. Colbert (DC Bar No. 206425)
                                        William M. Merone (DC Bar No. 458104)
10                                      HUNTON ANDREWS KURTH LLP
                                        2200 Pennsylvania Avenue, N.W.
11                                      Washington, D.C. 20037
                                        Tel.: (202) 955-1500
12                                      Fax: (202) 778 – 2201
13                                      Counsel for Defendant/ Counterclaim Plaintiff
                                        Constellation Brands U.S. Operations, Inc.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     OPPOSITION TO PLAINTIFF’S MOTION
     IN LIMINE #1 REGARDING PRIOR          -5-                       4:19-CV-01424-YGR
     ARBITRATION
